internal_revenue_service number release date index number --------------------------------------------- ------------------------------ ---------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-118747-05 date date ------------------------------------ ------------------------------------- ----------------------------------------- ------------------------------- --------------------------- ---------------------------- ----- ---- --------------- --------------- legend taxpayer ---------------------------------------- purchaser ------------------------------------------- entity entity entity entity spv i spv ii a b c d e f dear -------------------- this is in reply to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting the following ruling that certain power supply contracts pscs collectively and psc individually and power purchase contracts ppcs collectively and ppc individually acquired by purchaser are interests under an existing financial contract and are excluded from the definition of sec_197 intangible under sec_197 of the internal_revenue_code and the regulations thereunder plr-118747-05 facts taxpayer owns an a percent interest in purchaser purchaser owns an a percent interest in entity purchaser owns a b percent interest in entity and entity owns a c percent interest in entity entity owns an a percent interest in entity entity owns a c percent interest in entity and entity owns a b percent interest in entity taxpayer represents that entity entity entity and entity each is a disregarded_entity for u s federal_income_tax purposes and is treated as a division of purchaser because no election under sec_301_7701-3 of the regulations has been made with respect to each such entity pursuant to two separate purchase and sale agreements entity acquired a percent of the membership interests in two special purpose vehicles spvs spv i and spv ii taxpayer represents that each spv has since its formation been treated as a disregarded_entity not separate from its owner for federal_income_tax purposes because no election under sec_301_7701-3 of the regulations has been made with respect to the spvs based on taxpayer representations entity is also disregarded as an entity separate from its owner for federal_income_tax purposes thus purchaser is treated as having acquired all the underlying assets of each spv subject_to their respective liabilities the cash purchase_price paid_by entity as set forth in the purchase and sales agreements was d dollars and e dollars for the equity of spv i and spv ii respectively prior to the acquisition by purchaser of the spvs each spv was a party to a psc with a public_utility pursuant to which each spv sold electric energy to the public_utility at fixed rates that had become above-market in addition each spv was also a party to a ppc pursuant to which each spv acquired matching amounts of electric energy from another party at fixed rates that had become below market additionally each spv had issued bonds and other than the valuable rights under the power contracts described above and certain liquidity and collection accounts held in connection with the bonds the spvs had no other assets based on taxpayer representations that the spvs are disregarded entities for federal_income_tax purposes purchaser would be treated as having acquired the underlying assets of the spvs ie the power contracts the pscs require each spv to supply electric energy to a public_utility and requires the public_utility to purchase electric energy from the spvs when purchaser acquired the pscs there were approximately f years remaining under each psc the total amount of energy required to be purchased by the public_utility during each calendar_year and the rates to be paid to the spv for that energy are fixed by the pscs the pscs provide for delivery of energy from any source rather than from a specific output_facility plr-118747-05 the terms of the ppcs generally mirror and correspond to the terms of the respective pscs except that the rates paid_by the spvs under the ppcs are substantially lower than the rates paid to the spvs by the public_utility under the pscs law and analysis sec_197 of the code provides a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible the amount of such deduction shall be determined by amortizing the adjusted_basis for purposes of determining gain of such intangible ratably over the 15-year period beginning with the month in which such intangible was acquired sec_197 provides that the term sec_197 intangible shall not include any interest under an existing futures_contract foreign_currency_contract notional_principal_contract or other similar financial contract sec_1_197-2 of the regulations provides that sec_197 intangibles do not include an interest under an existing futures_contract foreign_currency_contract notional_principal_contract interest_rate_swap or other similar financial contract whether or not the interest is regularly_traded on an established market in this case the contracts at issue require the sale or purchase of electricity a commodity with respect to which futures contracts are regularly_traded on established markets additionally the ppcs and the pscs provide that the electricity supplied can come from any source rather than requiring delivery from a specific output_facility further the ppcs and the pscs are contracts that require the purchase and sale respectively by the spvs of a specified amount of electricity for a specified price within a specified period based on the foregoing we conclude that the pscs and ppcs described herein are other similar financial contracts within the meaning of sec_197 of the code and therefore are not sec_197 intangibles except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provision of the code or regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-118747-05 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely charles b ramsey branch chief branch passthroughs special industries enclosures copy of this letter sec_6110 copy cc
